ICJ_152_SanJuanRiver_NIC_CRI_2015-12-16_JUD_01_ME_10_FR.txt.                             OPINION INDIVIDUELLE DE M. LE JUGE AD HOC DUGARD

[Traduction]

                                                         Table des matières
                                                                                                                              Paragraphes

    I. Opinion individuelle ...................................................................................................       1-2
   II. Intégrité territoriale .....................................................................................................    3
  III. Protection de l’environnement ....................................................................................             4-5
 IV. Le principe de prévention et la source de l’obligation d’évaluer l’impact
     environnemental ..........................................................................................................       6-11
  V. Evaluation de l’impact environnemental : règle de droit général ou de droit
     coutumier .................................................................................................................... 12-17
 VI. Cadre de l’évaluation de l’impact sur l’environnement .............................................. 18-19
VII. L’obligation d’évaluer l’impact environnemental en l’affaire relative à la
     Construction d’une route ............................................................................................            20
VIII. L’obligation d’évaluer l’impact environnemental sur les zones humides du
      Costa Rica en l’affaire relative à Certaines activités .................................................. 21-35
 IX. La convention de Ramsar............................................................................................ 36-45




I. Opinion individuelle

       1. Je suis d’accord avec la décision de la Cour sur ce que je considère comme trois des
questions principales : la violation par le Nicaragua de la souveraineté territoriale du Costa Rica ;
l’omission, de la part de ce dernier, de procéder à une évaluation de l’impact sur l’environnement
avant d’entreprendre la construction de la route 1856 le long du fleuve San Juan ; et l’incapacité du
Nicaragua à prouver que l’exécution de ce projet avait causé des dommages transfrontières
importants. Je ne puis toutefois souscrire à la position majoritaire sur deux points : en premier lieu,
le rejet de la prétention du Costa Rica selon laquelle le Nicaragua a omis d’évaluer comme il se
doit l’impact environnemental de son programme de dragage du fleuve San Juan et de consulter le
Costa Rica à ce sujet, comme l’exigeait la convention de Ramsar ; en second lieu, le rejet de la
demande du Costa Rica tendant à la condamnation du Nicaragua au remboursement des frais
occasionnés par le creusement de deux caños en 2013. Parce que je partage, dans l’ensemble,
l’avis de la Cour, je considère qu’il est plus exact de qualifier d’individuelle mon opinion.


       2. J’aborderai ci-dessous la première des questions sur lesquelles je suis en désaccord, après
avoir fait quelques observations concernant la violation par le Nicaragua de l’intégrité territoriale
du Costa Rica. S’agissant de la seconde question, je me rallie aux juges Tomka, Greenwood et
Sebutinde dans une déclaration commune sur la condamnation aux frais de procédure.

                                                  -2-


II. Intégrité territoriale

       3. Je souscris à la conclusion de la Cour selon laquelle le Nicaragua a violé la souveraineté
territoriale du Costa Rica en creusant trois caños et en établissant une présence militaire dans une
partie du territoire costa-ricien. J’estime que le Nicaragua a par ailleurs violé la souveraineté
territoriale du Costa Rica en incitant des membres du mouvement environnemental Guardabarranco
à s’introduire en territoire costa-ricien. (Voir l’exposé de mon opinion dissidente dans les affaires
relatives à Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica
c. Nicaragua) et à la Construction d’une route au Costa Rica le long du fleuve San Juan
(Nicaragua c. Costa Rica), ordonnance du 16 juillet 2013, mesures conservatoires,
C.I.J. Recueil 2013, p. 275-276, par. 13-14.) La Cour a eu par le passé l’occasion de souligner que
le principe de l’intégrité territoriale est un élément important de l’ordre juridique international
(Conformité au droit international de la déclaration unilatérale d’indépendance relative au
Kosovo, avis consultatif, C.I.J. Recueil 2010 (II), p. 437, par. 80). Consacré par la Charte des
Nations Unies et la Charte de l’Organisation des Etats américains, ce principe a été confirmé par
l’Assemblée générale dans sa résolution 2625 (XXV), la déclaration relative aux principes du droit
international touchant les relations amicales et la coopération entre les Etats. Dans ces conditions,
j’estime que la Cour aurait dû attacher plus d’importance à la gravité de l’atteinte portée par le
Nicaragua à l’intégrité territoriale du Costa Rica.


III. Protection de l’environnement

       4. La protection de l’environnement tient une place prépondérante aussi bien dans l’affaire
relative à Certaines activités que dans celle relative à la Construction d’une route. Dans l’une
comme dans l’autre, la Cour était appelée à se prononcer sur les questions que sont l’exercice
d’activités de nature à entraîner des dommages transfrontières importants et l’omission de procéder
à l’évaluation de l’impact environnemental de projets susceptibles d’avoir de tels effets. Je suis
d’accord avec elle pour dire que ni le Costa Rica ni le Nicaragua n’a fait la preuve que les activités
de son voisin lui avait causé des dommages importants. Je souscris également à la conclusion
 ainsi qu’au raisonnement qui la sous-tend — selon laquelle il est établi que le Costa Rica a
contrevenu à un principe de droit international en omettant de procéder à une évaluation de
l’impact environnemental au moment d’entreprendre la construction de la route le long du fleuve
San Juan. Je suis cependant en désaccord avec la conclusion voulant que le Nicaragua n’était pas
tenu d’évaluer l’impact environnemental de son projet de dragage du fleuve San Juan ni de
consulter le Costa Rica à ce sujet. C’est sur ce désaccord, qui porte aussi bien sur les constatations
que sur la motivation de la décision de la Cour, que repose ma dissidence. En bref, j’estime que la
Cour a fait erreur dans ses constatations et qu’elle a eu tort de ne pas appliquer à l’affaire relative à
Certaines activités le raisonnement qu’elle a tenu en l’affaire relative à la Construction d’une
route. Je crois par ailleurs qu’elle a mal interprété la convention de Ramsar en ce qui concerne
l’obligation de consultation.


       5. Avant d’aborder la conclusion de la Cour et le raisonnement afférent concernant l’absence
d’obligation pour le Nicaragua de procéder à une évaluation de l’impact sur l’environnement au
moment d’entreprendre le dragage du fleuve San Juan, il me paraît nécessaire d’examiner la source,
la nature et les éléments constitutifs de cette obligation.

                                                        -3-


IV. Le principe de prévention et la source de l’obligation d’évaluer l’impact environnemental

      6. Le droit de l’environnement a pour objet principal de prévenir les dommages à ce dernier,
«en raison du caractère souvent irréversible des dommages causés à l’environnement et des limites
inhérentes au mécanisme même de réparation de ce type de dommages» (Projet
Gabčíkovo-Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 78, par. 140). La
poursuite de cet objectif repose sur un ensemble de principes, dont ceux de prévention, de
précaution, de coopération, de notification et de consultation, ainsi que le devoir de diligence.


       7. Le devoir de diligence tire sa source du principe de prévention, comme en témoigne le
commentaire de l’article 3 du projet d’articles de la Commission du droit international sur la
prévention des dommages transfrontières résultant d’activités dangereuses, où l’on peut lire que
«[l]’obligation faite à l’Etat d’origine de prendre des mesures pour prévenir les dommages ou pour
en réduire le risque au minimum est un devoir de diligence» (Annuaire de la Commission du droit
international, 2001, vol. II, deuxième partie, p. 165, par. 7 ; voir aussi p. 167, par. 17). Le devoir
de diligence constitue ainsi la norme de conduite traduisant le principe de prévention.


       8. Un certain nombre d’obligations viennent en outre assurer la mise en œuvre du principe de
prévention, dont celle d’effectuer une évaluation de l’impact sur l’environnement. Ces obligations
doivent être exécutées en conformité avec le devoir de diligence, de sorte que l’Etat qui procède à
une telle évaluation, mais sans y apporter le soin voulu, pourrait être considéré comme ayant
manqué à son obligation1. Dans le présent arrêt, la Cour confirme que le devoir de diligence et
l’obligation d’effectuer une évaluation de l’impact sur l’environnement sont des outils qu’offre le
droit pour assurer la prévention des dommages transfrontières importants lorsqu’elle dit que, «au
titre de l’obligation qui lui incombe de faire preuve de la diligence requise en vue de prévenir les
dommages transfrontières importants», il incombe à l’Etat de vérifier s’il est tenu de procéder à une
évaluation de l’impact environnemental avant d’entreprendre une activité, l’obligation naissant dès
lors que l’activité est susceptible d’«avoir un impact préjudiciable sur l’environnement d’un autre
Etat» (arrêt, paragraphe 153 ; voir aussi le paragraphe 104).


       9. L’obligation d’effectuer une évaluation de l’impact sur l’environnement est indépendante
et vise à prévenir les dommages transfrontières importants lorsqu’il existe un risque à cet égard.
Elle ne dépend pas de l’obligation d’agir avec la diligence requise pour prévenir pareils dommages.
La diligence requise correspond à la norme de conduite que l’Etat doit adopter en tout temps afin
de prévenir les dommages transfrontières importants et doit orienter la décision de procéder ou non
à une évaluation de l’impact sur l’environnement, la réalisation d’une telle évaluation ainsi que la
surveillance des effets de l’activité en question. La Commission du droit international considère
ainsi comme indépendante l’obligation d’effectuer une évaluation de l’impact sur l’environnement
(projet d’articles de la Commission du droit international sur la prévention des dommages
transfrontières résultant d’activités dangereuses, Annuaire de la Commission du droit international,
2001, vol. II, deuxième partie, art. 7, p. 169), tout comme la déclaration de Rio (principe 17), la
convention sur la diversité biologique (article 14) et la convention sur l’évaluation de l’impact sur
l’environnement dans un contexte transfrontière (la «convention d’Espoo», article 2). Aucun de
ces textes ne fait référence au devoir de diligence dans l’énoncé de l’obligation d’effectuer une
évaluation de l’impact sur l’environnement. Dans l’arrêt qu’elle a rendu en l’affaire relative à des
Usines de pâte à papier sur le fleuve Uruguay, la Cour a dit que l’évaluation de l’impact sur
l’environnement était fondée sur les principes de prévention, de vigilance et de diligence,
expliquant qu’un Etat manquerait à «son obligation de diligence, et [au] devoir de vigilance et de


       1
        Responsabilités et obligations des Etats qui patronnent des personnes et des entités dans le cadre d’activités
menées dans la Zone, avis consultatif, 1er février 2011, TIDM Recueil 2011, p. 49, par. 141.

                                                 -4-

prévention que cette obligation implique» si, au moment d’entreprendre une activité susceptible de
causer des dommages transfrontières importants, il négligeait d’en évaluer l’impact sur
l’environnement (Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt,
C.I.J. Recueil 2010 (I), p. 83, par. 204). Elle a toutefois ajouté que, pour déterminer la substance
de l’obligation d’effectuer une évaluation de l’impact sur l’environnement, il incombait à l’Etat de
prendre en considération «la nécessité d’exercer, lorsqu’il procède à une telle évaluation, toute la
diligence requise» (ibid., par. 205). Il s’ensuit que l’obligation d’effectuer une évaluation de
l’impact sur l’environnement participe du devoir de diligence, de sorte que, au moment d’apprécier
si l’obligation de prévention a été remplie et d’en déterminer la portée, la Cour appliquera la norme
de la diligence requise. Cette dernière constitue donc la norme à observer dans le cadre de
l’évaluation de l’impact sur l’environnement et non l’obligation en soi.


       10. Il est dangereux de considérer le devoir de diligence comme la source de l’obligation
d’effectuer une évaluation de l’impact sur l’environnement car cette hypothèse permet à l’Etat
concerné de faire valoir a posteriori que, si aucun dommage n’a pu être établi au moment où est
présentée la demande en justice, le devoir de diligence ne s’appliquait pas à l’étape de la
planification du projet. Cette démarche rétrospective est celle qu’a suivie la Cour en l’affaire
relative à Certaines activités, mais non dans celle relative à la Construction d’une route. Si
l’obligation d’effectuer une évaluation de l’impact sur l’environnement est vue comme une
obligation indépendante, il va de soi que l’Etat doit évaluer le risque au moment de la planification
du projet et avant d’en amorcer la mise à exécution. Il est clair par ailleurs que le critère régissant
cette décision ne correspond pas à la norme exigeante servant à déterminer si des dommages
transfrontières importants ont été causés, mais à celle, moins rigoureuse, de l’évaluation du risque,
et ce, même s’il est prouvé par la suite qu’aucun dommage de ce type n’a été causé. Non
seulement l’évaluation de l’impact sur l’environnement assure le respect du principe de prévention,
mais elle encourage la conscience écologique chez les Etats en exigeant d’eux qu’ils procèdent à
l’appréciation du risque même si aucun dommage ne devait être établi une fois le projet entrepris.


       11. Ainsi que la Cour vient de le confirmer, l’affaire relative à des Usines de pâte à papier a
bien établi que l’obligation d’effectuer une évaluation de l’impact sur l’environnement était
distincte du devoir de diligence. En outre, il existe des raisons de principe qui imposent de
distinguer l’obligation d’effectuer une évaluation de l’impact sur l’environnement du devoir de
diligence, étant donné le flou ainsi que l’absence de contenu clair et de cadre procédural qui
caractérisent ce dernier. Il s’agit d’un devoir applicable aussi bien prospectivement que
rétrospectivement, comme le montre le raisonnement suivi en l’affaire relative à Certaines
activités. L’obligation d’effectuer une évaluation de l’impact sur l’environnement, au contraire,
impose spécifiquement aux Etats d’examiner les circonstances entourant tout projet au moment de
sa planification et avant sa mise à exécution. Elle est empreinte de certitude, alors que le devoir de
diligence est d’une nature plus fluide qui le rend susceptible d’être exécuté de diverses façons.


V. Evaluation de l’impact environnemental : règle de droit général ou de droit coutumier

       12. La Cour a choisi de considérer comme relevant du «droit international général»
l’obligation d’évaluer l’impact environnemental des activités exercées dans le ressort d’un Etat qui
risquent de causer des dommages importants à d’autres Etats. Le même terme est employé aussi
bien en l’affaire relative à Certaines activités (par. 101, 104) que dans celle relative à la
Construction d’une route (par. 152, 162, 168, 229 (point 6)). Ce faisant, la Cour a soigneusement
repris les termes de l’arrêt qu’elle avait rendu en l’affaire relative à des Usines de pâte à papier :

                                                        -5-

              «[L]’on peut désormais considérer qu’il existe, en droit international général,
       une obligation de procéder à une évaluation de l’impact sur l’environnement lorsque
       l’activité industrielle projetée risque d’avoir un impact préjudiciable important dans un
       cadre transfrontière, et en particulier sur une ressource partagée.» (Usines de pâte à
       papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I),
       p. 83, par. 204.)


       13. Le terme «droit international général» ne figurant pas parmi les sources de droit
international énumérées au paragraphe 1 de l’article 38 du Statut de la Cour, il ne manquera pas de
soulever quelque débat quant à sa signification précise.


       14. On ne saurait assimiler, dans le présent contexte, le «droit international général» aux
«principes généraux de droit reconnus par les nations civilisées» dont il est question à l’alinéa c) du
paragraphe 1 de l’article 38 du Statut, la Cour ayant reconnu que l’obligation d’effectuer une
évaluation de l’impact sur l’environnement pouvait fonder une demande en justice (arrêt,
paragraphe 162). Or, à supposer que l’on puisse assimiler le terme en question aux «principes
généraux de droit», la question se poserait alors de savoir si un tel principe général de droit peut
être le fondement d’une demande en justice, ce qui entraînerait la Cour sur un terrain
jurisprudentiel semé d’embûches.


       15. Dans une large mesure, les principes généraux s’incarnent dans les règles de preuve ou
de procédure, ou servent de moyens de défense (la chose jugée, par exemple). L’abus de procédure
a ainsi été invoqué à ce titre dans nombre d’affaires portées devant la Cour, mais celle-ci n’a dans
aucun cas pu constater que les conditions d’application de ce principe étaient réunies2. On ne
saurait nier qu’un principe général de droit peut servir de fondement à une demande en justice.
Dans l’affaire de l’Usine de Chorzów, la Cour a dit que «c’est un principe du droit international,
voire une conception générale du droit, que toute violation d’un engagement comporte l’obligation
de réparer» (Usine de Chorzów, fond, arrêt no 13, 1928, C.P.J.I. série A no 17, p. 29), ajoutant
toutefois que cette obligation ne pouvait en elle-même fonder une demande en justice, mais
constituait plutôt un devoir accessoire découlant du manquement à quelque autre obligation.
Pourtant, l’idée qu’un principe général ne puisse être considéré comme une source d’obligation en
soi ne manque pas d’appui. Dans l’affaire des Concessions Mavrommatis à Jérusalem (Grèce
c. Royaume-Uni), la Cour permanente de Justice internationale s’est exprimée ainsi :

              «Il est vrai que la Partie demanderesse a soutenu que les dispositions du
       Protocole doivent être complétées par certaines règles empruntées au droit
       international général ; la Cour estime cependant que le Protocole XII se suffit à
       lui-même, car une règle empruntée au droit international général ne saurait être
       considérée comme constituant une obligation contractée par le Mandataire que pour
       autant qu’elle aurait été expressément ou tacitement incorporée dans le Protocole.»
       (C.P.J.I. série A no 5, 1925, p. 27.)


       16. Quel est donc le sens à donner au terme «droit international général» que la Cour a utilisé
dans l’affaire relative à des Usines de pâte à papier et dans d’autres arrêts ? On peut penser qu’il
s’entend des conventions internationales générales, en particulier celles qui viennent codifier les
principes de droit international, ainsi que des décisions de justice faisant autorité, à commencer par
celles de la Cour elle-même. Il englobe certainement le droit international coutumier et les
principes généraux de droit au sens des alinéas c) et d) du paragraphe 1 de l’article 38 du Statut de


       2
         A. Zimmermann et al. (dir. publ.), Statute of the International Court of Justice: A Commentary, 2e éd., 2012,
p. 904-905.

                                                        -6-

la Cour. En l’espèce, le terme «droit international général» me paraît évoquer une règle de droit
international coutumier exigeant la réalisation d’une évaluation de l’impact sur l’environnement
lorsqu’il existe un risque de dommage transfrontière.


       17. L’existence, en droit international coutumier, de l’obligation d’effectuer une évaluation
de l’impact sur l’environnement lorsqu’il existe un risque de dommage transfrontière important ne
fait pour ainsi dire aucun doute. La Chambre pour le règlement des différends relatifs aux fonds
marins du Tribunal international du droit de la mer a statué que la réalisation d’une telle évaluation
constituait «une obligation générale en vertu du droit international coutumier»3. Il y a quatorze ans,
la Commission du droit international observait dans son projet d’articles sur la prévention des
dommages transfrontières résultant d’activités dangereuses qu’«il est devenu courant de demander
une évaluation de l’impact sur l’environnement», citant à l’appui de cette constatation les lois de
plusieurs pays développés et affirmant que quelque 70 pays en développement avaient, dans une
mesure variable, légiféré en ce sens (commentaire de l’article 7, par. 4, Annuaire de la Commission
du droit international, 2001, vol. II, deuxième partie, p. 158). Ce projet d’articles a reçu les éloges
de l’Assemblée générale des Nations Unies (résolution du 6 décembre 2007, Nations Unies,
doc. A/Res/62/68, par. 4). En outre, l’obligation d’évaluer l’impact sur l’environnement est
reconnue dans un nombre grandissant de conventions multilatérales. Pensons notamment à la
convention sur l’évaluation de l’impact sur l’environnement dans un contexte transfrontière
(la «convention d’Espoo»), au traité de l’Antarctique sur la protection de l’environnement
(protocole de l’Antarctique), à la convention sur la protection et l’utilisation des cours d’eau
transfrontières et des lacs internationaux (art. 6, par. 1, al. b)), à la convention sur la diversité
biologique (art. 14) et à la convention sur le droit de la mer (art. 206). On trouve dans la doctrine
un appui important en faveur de l’existence de cette obligation en droit international coutumier.
Chose importante, ni le Costa Rica ni le Nicaragua n’a nié être tenu à pareille obligation, même si
tous deux ont, dans leurs écritures et plaidoiries, repris les termes employés en l’affaire relative à
des Usines de pâte à papier et fait référence au «droit international général». Le sens de ce terme
n’a pas été débattu et l’on semble avoir tenu pour acquis qu’il était synonyme de coutume.


VI. Cadre de l’évaluation de l’impact sur l’environnement

       18. Dans l’affaire relative à des Usines de pâte à papier, la Cour a fait observer que le droit
international général ne précisait pas «la portée et le contenu des évaluations de l’impact sur
l’environnement», de sorte qu’il «revient à chaque Etat de déterminer, dans le cadre de sa
législation nationale ou du processus d’autorisation du projet, la teneur exacte de l’évaluation de
l’impact sur l’environnement requise dans chaque cas» (C.I.J. Recueil 2010 (I), p. 83, par. 205).
Ce dictum, que la Cour réaffirme en l’espèce (arrêt, paragraphe 104), a parfois été interprété
comme signifiant que l’obligation d’évaluer l’impact sur l’environnement n’avait pas de contenu
propre et se résumait à un renvoi pur et simple au droit interne4 ; cela est inexact. Certes, divers
aspects de l’évaluation de l’impact environnemental doivent être laissés au droit interne, par
exemple, l’autorité ayant compétence pour effectuer celle-ci, la forme qu’elle doit prendre, les
modalités temporelles à respecter et les méthodes à employer. Mais il est d’autres éléments
essentiels qui doivent être considérés au moment de déterminer si l’opération effectuée constitue
bel et bien une évaluation de l’impact sur l’environnement et si elle est conforme au devoir de
diligence devant présider à sa réalisation. C’est ce qu’a dit clairement la Commission du droit
international dans le commentaire afférent à l’article 7 de son projet d’articles sur la prévention des
dommages transfrontières résultant d’activités dangereuses, où l’on peut lire que l’évaluation de
l’impact sur l’environnement devrait établir une relation entre le risque que comporte l’activité et

       3
        Responsabilités et obligations des Etats qui patronnent des personnes et des entités dans le cadre d’activités
menées dans la Zone, avis consultatif, 1er février 2011, TIDM Recueil 2011, p. 50, par. 145.
       4
         Voir, par exemple, les propos tenus par la Chambre pour le règlement des différends relatifs aux fonds marins
du Tribunal international du droit de la mer dans son avis consultatif de 2011 (note 1 ci-dessus), p. 51, par. 149.

                                                  -7-

«le dommage que celui-ci pourrait entraîner», qu’elle devrait «porter sur les effets dommageables
transfrontières éventuels que l’activité en cause pourrait avoir» et qu’elle devrait s’étendre aussi
aux «effets que l’activité pourrait avoir non seulement sur les personnes et les biens mais encore
sur l’environnement d’autres Etats» (Annuaire de la Commission du droit international, 2001,
vol. II, deuxième partie, p. 170-171, par. 6-8).


       19. En l’espèce, la Cour a reconnu que les règles ci-après participaient de la nature même de
l’évaluation de l’impact environnemental. Ainsi, celle-ci doit être réalisée avant la mise à
exécution de l’activité en question (arrêt, paragraphes 104, 153, 159, 161, 168). L’Etat qui
entreprend l’activité doit, avant d’amorcer celle-ci, mesurer le risque de dommage transfrontière
important «sur la base d’une évaluation objective de l’ensemble des circonstances» (arrêt,
paragraphe 153). C’est sur cet Etat que pèse la charge de démontrer qu’il a effectivement procédé
à une évaluation de l’impact sur l’environnement ou autre vérification préliminaire comparable du
risque en jeu (arrêt, paragraphe 154). Il doit être tenu compte des caractéristiques de
l’environnement en cause au moment de déterminer si le seuil d’application de l’obligation
d’évaluer l’impact sur l’environnement est atteint (arrêt, paragraphes 104, 155). Le fait que
l’emplacement où est menée l’activité soit protégé sous le régime de la convention de Ramsar, «qui
témoigne de la fragilité particulière de l’environnement concerné, augment[e] le risque de préjudice
important» (arrêt, paragraphe 155). (Il s’ensuit que le seuil d’application de l’obligation d’évaluer
l’impact environnemental est moins élevé dans le cas d’une zone humide d’importance
internationale protégée par la convention de Ramsar.) L’Etat en cause doit agir avec la diligence
requise lorsqu’il procède à l’évaluation, en tenant compte de la nature et de l’envergure de l’activité
ainsi que de son impact probable sur l’environnement (arrêt, paragraphes 104, 155). Pour
déterminer s’il est nécessaire de procéder à une évaluation de l’impact sur l’environnement, il est
essentiel de prendre en considération le risque de dommage (arrêt, paragraphes 104, 153). (Cette
règle emporte nécessairement le rejet de l’argument voulant que le critère soit non pas le risque de
dommage transfrontière, mais plutôt la vraisemblance ou la probabilité de survenance d’un tel
dommage. C’est aussi reconnaître que l’obligation de procéder à une évaluation de l’impact
environnemental obéit à un critère moindre — le risque —, par rapport au critère plus rigoureux
exigeant la preuve qu’un dommage transfrontière important a effectivement été causé. C’est ce que
confirme la conclusion de la Cour selon laquelle le Costa Rica était tenu d’effectuer une évaluation
de l’impact sur l’environnement en raison du risque que posait son projet pour l’environnement du
Nicaragua, alors que ce dernier n’a pas réussi à prouver qu’un dommage transfrontière important
était survenu.) Enfin, la Cour a confirmé que la constatation ultérieure de l’absence de dommage
transfrontière important n’avait pas pour effet d’exonérer l’Etat qui s’est livré à une activité
susceptible de causer pareil dommage sans procéder à une évaluation de l’impact environnemental
à l’étape de la planification de cette activité.


VII. L’obligation d’évaluer l’impact environnemental en l’affaire relative à la Construction
  d’une route

       20. Dans cette affaire, la Cour a appliqué rigoureusement les principes qu’elle a exposés en
ce qui concerne l’évaluation de l’impact sur l’environnement (voir ci-dessus, paragraphe 19).
Premièrement, elle a conclu que le Costa Rica avait manqué à son obligation d’évaluer l’impact
environnemental en omettant de procéder à une telle évaluation avant d’entreprendre la
construction de la route (arrêt, paragraphes 153, 159, 161, 168), le fait qu’il ait par la suite effectué
un diagnostic de l’impact sur l’environnement et d’autres études concernant l’impact du projet
routier étant insuffisant (arrêt, paragraphe 161). Deuxièmement, elle a jugé que le Costa Rica
n’avait pas prouvé qu’il avait effectué une évaluation préliminaire avant d’entreprendre la
construction de la route (arrêt, paragraphe 154). Troisièmement, elle a dit qu’il fallait prendre en
considération, au moment d’évaluer le risque associé à l’activité, les caractéristiques géographiques
du bassin hydrographique où la route devait être construite (arrêt, paragraphe 155). Elle a
soigneusement examiné ces caractéristiques, y compris la proximité de la route par rapport au

                                               -8-

fleuve San Juan, pour conclure que le projet posait un risque pour l’environnement du Nicaragua
(arrêt, paragraphe 155). Quatrièmement, elle a dit que la présence, près du chantier routier, de la
zone humide du Nicaragua appelée Refugio de Vida Silvestre Río San Juan et protégée sous le
régime de la convention de Ramsar augmentait le risque de préjudice important en raison de la
fragilité particulière de l’environnement concerné (arrêt, paragraphe 155). Cinquièmement, elle a
jugé que, pour déterminer s’il était nécessaire de procéder à une évaluation de l’impact sur
l’environnement, le Costa Rica aurait dû tenir compte du risque de dommage transfrontière
important que posait la construction de la route (arrêt, paragraphe 153). Sixièmement, elle a conclu
que le fait que le Nicaragua n’ait pas prouvé qu’un tel dommage avait effectivement été causé ne
déchargeait pas le Costa Rica de son obligation d’effectuer une évaluation de l’impact sur
l’environnement avant d’entreprendre l’activité en cause.


VIII. L’obligation d’évaluer l’impact environnemental sur les zones humides du Costa Rica
  en l’affaire relative à Certaines activités

       21. S’agissant de la nécessité de réaliser une évaluation de l’impact sur l’environnement, la
démarche suivie par la Cour en l’affaire relative à la Construction d’une route, dans son
raisonnement et la recherche des faits, doit être comparée à celle qu’elle a adoptée en l’affaire
relative à Certaines activités.


        22. Dans sa requête et les moyens qu’il a exposés par la suite, le Costa Rica a clairement
formulé deux préoccupations principales à l’égard des activités de dragage du cours inférieur du
San Juan projetées par le Nicaragua : premièrement, l’impact éventuel de ces opérations sur les
zones humides costa-riciennes protégées sous le régime de la convention de Ramsar et,
deuxièmement, les dommages susceptibles d’être causés au fleuve Colorado. Le 28 avril 2015,
dans le cadre de la procédure orale, la Cour a été priée de dire et juger que le Nicaragua avait
manqué à «l’obligation de respecter le territoire et l’environnement du Costa Rica, y compris la
«Humedal Caribe Noreste», une zone humide d’importance internationale protégée au titre de la
convention de Ramsar qui se trouve en territoire costa-ricien», ainsi qu’à «l’obligation de réaliser
une évaluation en bonne et due forme de l’impact transfrontière sur l’environnement tenant compte
de tout risque de dommage important en territoire costa-ricien» (arrêt, paragraphe 49). Le
Costa Rica a également demandé à la Cour de conclure que le Nicaragua avait manqué à son
obligation de s’abstenir de toute activité susceptible de nuire au fleuve Colorado. Par souci de
concision, je m’en tiendrai ici aux seules conclusions du Costa Rica relatives à ses zones humides.
En 2015, les experts des deux Parties ont convenu que le programme de dragage du Nicaragua
n’était pas de nature à avoir une incidence sur le débit du Colorado. Reste toutefois entière la
question de savoir si, dans sa version initiale de 2006, il présentait pour ce cours d’eau un risque
justifiant la réalisation d’une évaluation de l’impact sur l’environnement.


       23. La Cour a répondu de manière assez laconique aux conclusions du Costa Rica, déclarant
tout d’abord ce qui suit :

            «En 2006, le Nicaragua a procédé à une étude de l’impact que le projet de
      dragage aurait sur son propre environnement, laquelle a également indiqué que le
      programme n’aurait pas d’effet sensible sur le débit du fleuve Colorado, conclusion
      que les experts de l’une et l’autre des Parties ont ultérieurement confirmée.» (Arrêt,
      paragraphe 105 ; les italiques sont de moi.)

Il découle de ce passage que la Cour avait bien conscience que l’étude qu’a réalisée le Nicaragua
en 2006 ne concernait que l’impact probable du dragage «sur son propre environnement» et qu’elle
était convaincue, sur la foi des confirmations «ultérieur[es]» des experts des deux Parties, que le
programme de dragage n’aurait pas d’incidence sur le fleuve Colorado. Vient ensuite la conclusion

                                                           -9-

à laquelle elle est parvenue, s’agissant à la fois du débit du fleuve Colorado et de l’impact sur les
zones humides du Costa Rica :

              «Après examen des éléments de preuve versés au dossier, y compris les rapports
       et exposés des experts que les deux Parties ont fait entendre, la Cour conclut que le
       programme de dragage envisagé en 2006 n’était pas de nature à créer un risque de
       dommage transfrontière important, que ce soit à l’égard du débit du fleuve Colorado
       ou de la zone humide du Costa Rica. En l’absence de risque de dommage
       transfrontière important, le Nicaragua n’avait pas l’obligation d’effectuer une
       évaluation de l’impact sur l’environnement.» (Arrêt, paragraphe 105.)


       24. Pour confronter les raisonnements que la Cour a suivis respectivement dans les affaires
relatives à Certaines activités et à la Construction d’une route, il faut examiner les éléments de
preuve versés au dossier, notamment «les rapports et exposés des experts que les deux Parties ont
fait entendre» (arrêt, paragraphe 105) et sur lesquels elle s’est fondée pour conclure que le projet de
dragage envisagé par le Nicaragua en 2006 n’était pas susceptible de donner lieu à un risque de
dommage transfrontière important s’agissant de la zone humide costa-ricienne Humedal Caribe
Noreste.


       25. Quatre documents importants ont trait à l’impact du programme de dragage du
Nicaragua : le cahier des charges du ministère de l’environnement et des ressources naturelles
(MARENA)5, l’étude de l’impact sur l’environnement réalisée par le Nicaragua en 20066 ainsi que
l’étude de conception du projet qui y était jointe7, et le rapport de la mission consultative
Ramsar n° 72 concernant l’incidence du programme de dragage sur la zone humide
nicaraguayenne, le Refugio de Vida Silvestre del Río San Juan8. Etablis par le Nicaragua, les trois
premiers documents ont ceci de commun qu’ils comportent un examen approfondi de l’impact du
programme de dragage conçu par cet Etat sur son propre environnement, sans la moindre référence
à l’impact qu’il pourrait avoir sur le territoire du Costa Rica ni, a fortiori, sur la zone humide de ce
dernier. Le cahier des charges du MARENA, qui définit la portée de l’étude, ne prévoit aucun
examen des effets transfrontières. L’étude de l’impact sur l’environnement ne mentionne que la
zone humide placée par le Nicaragua sous la protection de la convention de Ramsar. L’étude de
conception du projet ne traite que de l’augmentation du débit dans le chenal du fleuve San Juan et il
n’y est nullement question des éventuels effets transfrontières du programme. La Cour a donc eu
raison de conclure que, dans son étude, le Nicaragua n’avait pris en considération que «l’impact
que le projet de dragage aurait sur son propre environnement» (arrêt, paragraphe 105).


       26. Le rapport Ramsar de 2011 traite quant à lui des zones humides du bassin du San Juan
inférieur, aussi bien en territoire nicaraguayen qu’en territoire costa-ricien. On y lit que, puisque
toute variation de la dynamique fluviale causée par le dragage ne peut manquer d’avoir une
incidence sur celle des zones humides du Nicaragua et du Costa Rica, ainsi que sur «la répartition
et l’abondance des espèces qui y vivent», il «importe d’examiner, avant la mise en œuvre du projet,




       5
          Ministère de l’environnement et des ressources naturelles (MARENA), «Cahier des charges de l’étude de
l’impact sur l’environnement liée au «Projet de dragage du fleuve San Juan» (sans date ; contre-mémoire du Nicaragua
(CMN), vol. II, annexe 9, p. 221).
       6
         Etude de l’impact sur l’environnement du «projet visant à l’amélioration de la navigabilité du fleuve San Juan
de Nicaragua», septembre 2006 (CMN, vol. II, annexe 7, p. 77).
       7
           Etude de conception du projet, septembre 2006 (CMN, vol. II, annexe 8, p. 213).
       8
           Rapport de la mission consultative Ramsar du 18 avril 2011.

                                                           - 10 -

les effets qu’il est susceptible d’avoir sur l’environnement» [traduction du Greffe]9. Est par
ailleurs précisé ce qui suit :

              «Compte tenu du rôle prépondérant que joue le bassin du fleuve San Juan sur la
       dynamique globale de ce dernier et sur les sites Ramsar Refugio de Vida Silvestre et
       Caribe Nordeste, il est essentiel que le Nicaragua et le Costa Rica mettent en place des
       mesures de coopération conjointes afin de pouvoir respecter les engagements
       internationaux qu’ils ont pris dans le cadre de la convention de Ramsar, en particulier
       en ce qui concerne le maintien des caractéristiques écologiques de ces sites.»
       [Traduction du Greffe]10

Le rapport préconise ensuite que le Nicaragua et le Costa Rica «coopèrent étroitement pour assurer
une gestion plus coordonnée de leurs activités susceptibles d’avoir des conséquences sur le fleuve»
et les «zones humides d’importance internationale qui lui sont associées» [traduction du Greffe]11.
Enfin, il recommande le contrôle mensuel des niveaux hydrométriques, de la concentration des
particules solides en suspension dans la colonne d’eau et du niveau des eaux souterraines du fleuve,
au moins durant les travaux de dragage proprement dits12.


       27. Comme on pouvait s’y attendre, le Nicaragua n’a communiqué le rapport Ramsar
de 2011 que lorsque le Costa Rica en a fait la demande. Dans une réponse acerbe adressée au
Secrétariat de la convention13, il a dénoncé les actes du Costa Rica et réclamé, entre autres choses,
la suppression de la conclusion du rapport selon laquelle, en modifiant la dynamique du fleuve, les
activités de dragage modifieraient celle des zones humides du Nicaragua et du Costa Rica, ainsi
que des espèces qui y vivent, d’où la nécessité «d’examiner, avant la mise en œuvre du projet, les
effets qu’il [était] susceptible d’avoir sur l’environnement». A l’audience, il a fait valoir que le
rapport Ramsar n’était rien d’autre qu’un document préliminaire n’ayant jamais été finalisé par le
Secrétariat. Au vu des préoccupations qui y sont formulées quant à l’impact éventuel du dragage
sur les zones humides des deux Etats, ce document peut difficilement être considéré comme faisant
partie des rapports «versés au dossier» (arrêt paragraphe 105) qui ont conduit la Cour à conclure
que le programme de dragage envisagé en 2006 n’était pas de nature à créer un risque de dommage
transfrontière important.


       28. Les principaux experts qu’a fait entendre le Nicaragua en l’affaire relative à Certaines
activités sont MM. Kondolf et van Rhee. Le rapport du premier, incorporé au contre-mémoire du
Nicaragua déposé en l’espèce14, concerne essentiellement le dégagement du caño et n’aborde pas la
question de l’incidence du dragage sur les zones humides, si ce n’est à proximité dudit caño. Son
exposé écrit, quoique lui aussi principalement consacré aux opérations de déblaiement du caño,
indique toutefois, à propos de la possibilité qu’une partie du débit du fleuve Colorado soit
détournée au profit du San Juan, que «[n]i le … Colorado ni les marais qu’il alimente ne risquent
de subir de dommages de ce fait», sans préciser de quels marais il s’agit. Lors de la procédure
orale, M. Kondolf s’est à nouveau intéressé avant tout au dégagement du caño, sans mentionner
l’impact du dragage sur les zones humides. Le rapport de M. van Rhee, qui fait lui aussi partie du


       9
           Rapport de la mission consultative Ramsar du 18 avril 2011, conclusions, par. 5.
       10
            Ibid., par. 6.
       11
            Ibid., recommandations, par. 1.
       12
            Ibid., par. 3.
       13
           Observations et propositions de modification du Gouvernement de la République du Nicaragua concernant le
projet de rapport de la mission consultative Ramsar no 72.
       14
          G. Mathias Kondolf, «Chenaux défluents du San Juan coulant au Nicaragua et au Costa Rica : analyse des
rapports Thorne, UNITAR, Ramsar, MINAET et Araya-Montero», juillet 2012 (CMN, vol. I, appendice 1, p. 461).

                                                       - 11 -

contre-mémoire15, porte sur le programme de dragage proprement dit, lequel, est-il précisé,
«contribue … à assurer la survie de zones humides d’importance internationale», notamment le
Refugio de Vida Silvestre Río San Juan et la Humedal Caribe Noreste16. Dans un rapport établi
ultérieurement, M. van Rhee souligne — et c’est là un point important — que l’ampleur du projet
de dragage décrit dans l’étude d’impact sur l’environnement de 2006 «a, depuis, été réduite. Ainsi,
même le faible impact du projet de dragage sur l’environnement … sera probablement réduit.»17
Dans son exposé écrit, M. van Rhee indique que le dragage est «une technique efficace pour
maintenir les débits vers les zones humides», ce qui permet de préserver la santé écologique de ces
zones vulnérables avoisinant le San Juan inférieur. A l’audience, toutefois, le fait qu’il n’avait pas
pris connaissance du rapport établi en 2011 par la mission consultative Ramsar no 72, évoqué au
cours de son contre-interrogatoire, est venu affaiblir la valeur de son intervention.


       29. M. Thorne, l’expert principal du Costa Rica, n’a pas été en mesure de se rendre lui-même
sur les lieux, les autorités nicaraguayennes lui ayant interdit l’accès au fleuve. Contrairement à
ceux de MM. Kondolf et van Rhee, son rapport annexé au mémoire du Costa Rica18 traite de
manière approfondie des effets du dragage sur les zones humides costa-riciennes. Dans le résumé
de son rapport, il explique que la zone humide Humedal Caribe Noreste, qui pourrait être
indirectement touchée par le dragage, «constitue l’habitat de tout un éventail de plantes, oiseaux,
poissons, amphibiens, reptiles et mammifères, y compris bon nombre d’espèces emblématiques et
menacées d’extinction»19. Les risques qui pèsent sur ces espèces «incluent la possibilité
d’extinction pour celles qui sont menacées ou en voie de disparition»20. Dans le rapport
proprement dit, il affirme que le dragage a des «effets directs et à court terme sur l’environnement
et l’écosystème du fleuve, dans la mesure où il perturbe la flore et la faune aquatiques, détruit des
communautés benthiques et, potentiellement, accroît la turbidité et réduit la qualité de l’eau avec
des conséquences affectant l’ensemble du réseau trophique»21. Il est ensuite fait état des
répercussions éventuelles du dragage sur l’environnement des zones humides, notamment du point
de vue du drainage de surface, de la qualité de l’eau, de la flore et de la faune terrestres et
aquatiques, en particulier les poissons et les oiseaux22. En conclusion, le rapport indique que, au vu
des données disponibles, «les risques morphologiques, environnementaux et écologiques associés à
la poursuite du programme de dragage sont graves»23. S’il s’est, dans son exposé écrit,
essentiellement intéressé aux cartes et à la construction des trois caños, M. Thorne a néanmoins
affirmé que «les perturbations de l’environnement et de l’écosystème sur chaque site de dragage
[étaient] inévitables». Chose importante, tout en admettant la conclusion de M. van Rhee selon
laquelle, si la portée en était réduite, le programme de dragage serait vraisemblablement moins
nuisible pour l’environnement des zones humides, M. Thorne a mis en garde contre les effets
préjudiciables de toute extension de celui-ci en vue de réaliser l’objectif initialement fixé, soit celui
d’améliorer la navigabilité du fleuve. A l’audience, bien qu’il ait consacré l’essentiel de son
exposé aux cartes et au dégagement des caños, il a prédit avec gravité, en réponse à une question

      15
         C. van Rhee et H.J. de Vriend, «Influence du dragage sur le débit et l’environnement du fleuve San Juan»
(CMN, vol. I, appendice 2, p. 525).
       16
            Ibid., p. 540, par. 3.2.
       17
           C. van Rhee et H.J. de Vriend, «Rapport sur la stabilité morphologique du delta du San Juan
(Nicaragua/Costa Rica)» (CMN, vol. IV, p. 19, 23).
       18
         Colin Thorne, «Evaluation de l’impact physique des travaux effectués par le Nicaragua depuis octobre 2010 sur
la géomorphologie, l’hydrologie et la dynamique des sédiments du fleuve San Juan, ainsi que de leur impact
environnemental en territoire costa-ricien» (mémoire du Costa Rica (MCR), vol. I, appendice 1, p. 307).
       19
            Ibid., p. 313.
       20
            Ibid., p. 315.
       21
            Ibid., p. 443-444.
       22
            Ibid., p. 454-458.
       23
            Ibid., p. 461.

                                                      - 12 -

posée par le juge Tomka en l’affaire relative à la Construction d’une route, que «[l]e programme de
dragage, s’il interromp[ait] l’apport de sédiments, privera[it] le delta de ce qui l’aliment[ait], lequel
[serait] emporté par la mer des Caraïbes, d’où la perte de centaines d’hectares de zones humides
par suite de l’érosion du littoral» (CR 2015/12, p. 52).


       30. De tous les experts ayant déposé dans le cadre des deux instances jointes, un seul était
spécialiste de l’évaluation de l’impact sur l’environnement. Il s’agit de M. William Sheate, que le
Nicaragua a fait entendre en l’affaire relative à la Construction d’une route sur la question de
savoir si le Costa Rica avait manqué à son obligation de conduire pareille évaluation lorsqu’il avait
entrepris son projet routier le long du fleuve San Juan. Bien qu’il n’ait pas été entendu en l’affaire
relative à Certaines activités, rien ne s’oppose à ce que son exposé soit pris en considération dans
le cadre de celle-ci, étant donné que les deux instances ont été jointes et qu’elles soulèvent l’une et
l’autre la question de l’obligation incombant aux Etats d’évaluer l’impact sur l’environnement
avant d’entreprendre une activité comportant un risque de dommage transfrontière important. Dans
son rapport annexé à la réplique du Nicaragua en l’affaire relative à la Construction d’une route24,
M. Sheate souligne à plusieurs reprises la fragilité des deux zones humides en cause, le Refugio de
Vida Silvestre et la Humedal Caribe Noreste, leur inscription en tant que zones humides
d’importance internationale sous le régime de la convention de Ramsar et la nécessité d’évaluer
l’impact sur l’environnement de toute activité envisagée dans la région. Il affirme que «[l]e fait
que le fleuve San Juan et les zones adjacentes ont été mis sous la protection de la convention de
Ramsar et de l’UNESCO aurait dû, en soi, justifier la tenue d’une évaluation de l’impact sur
l’environnement ou, à tout le moins, une forme quelconque d’évaluation préalable»25, ajoutant un
peu plus loin que la désignation en tant que site Ramsar aurait dû suffire, «à elle seule», à rendre
nécessaire l’évaluation de l’impact sur l’environnement26. S’agissant de la désignation sous le
régime de la convention de Ramsar, il précise ce qui suit :

              «La probabilité d’effets importants est accrue par le caractère vulnérable de
       l’environnement désigné et des habitats et de la faune au titre desquels le site a été
       désigné. On s’attend donc à juste titre à ce que le seuil de déclenchement d’une
       évaluation de l’impact sur l’environnement soit bien plus faible que dans le cas d’un
       environnement récepteur non désigné site Ramsar.»27

M. Sheate a réitéré l’ensemble de ces affirmations dans son exposé écrit et à l’audience.


      31. Il est difficile de voir comment l’examen des «éléments de preuve versés au dossier, y
compris les rapports et exposés des experts que les deux Parties ont fait entendre», permet de
conclure que «le programme de dragage envisagé en 2006 n’était pas de nature à créer un risque de
dommage transfrontière important … à l’égard … de la zone humide du Costa Rica» (arrêt,
paragraphe 105), étant donné que les documents et rapports soumis par le Nicaragua n’en traitent
pas du tout. Le fait que ce dernier ait jugé nécessaire de conduire une étude de l’impact sur son
propre territoire laisse toutefois penser qu’il avait des raisons de s’inquiéter des effets
environnementaux de ses opérations de dragage dans la région. Le rapport de la mission
consultative Ramsar no 72 de 2011 indiquait que le programme présentait un risque d’impact
environnemental pour les zones humides tant au Costa Rica qu’au Nicaragua. Il recommandait une
nouvelle étude à cet égard, ainsi que des contrôles mensuels réguliers. M. Kondolf s’est montré
assez laconique sur la question de l’impact du dragage sur les zones humides. Quant à


       24
          William R. Sheate, «Observations sur l’absence d’évaluation de l’impact sur l’environnement préalable à la
construction de la route frontalière longeant le San Juan» (réplique du Nicaragua (RN), vol. II, annexe 5, p. 131).
       25
            Ibid., p. 131-132.
       26
            Ibid., p. 143.
       27
            Ibid., p. 144.

                                                      - 13 -

M. van Rhee, il s’est contenté d’affirmer que celui-ci favoriserait le débit du fleuve, ce qui serait
bénéfique aux zones humides, et a par ailleurs été dans l’incapacité de répondre aux questions
concernant le rapport Ramsar de 2011, le Nicaragua ne lui ayant pas communiqué cet important
document. M. Thorne, en revanche, a clairement déclaré que le programme de dragage serait lourd
de conséquences pour les zones humides. Le seul expert spécialiste de l’évaluation de l’impact sur
l’environnement, M. Sheate, a pour sa part affirmé que la désignation de la zone en tant que site
d’importance internationale sous le régime de la convention de Ramsar suffisait, en soi, à rendre
nécessaire l’évaluation de l’impact sur l’environnement et que le seuil de déclenchement de cette
obligation était moins élevé s’agissant de telles zones protégées.


       32. Loin de montrer que le Nicaragua n’était pas tenu de procéder à une évaluation de
l’impact environnemental relativement au risque de dommages transfrontières importants qui pesait
sur les zones humides du Costa Rica, les éléments de preuve ressortant des rapports et exposés des
experts que les deux Parties ont fait entendre indiquent que, au moment de la planification du
dragage, il existait un risque pour la zone humide costa-ricienne placée sous la protection de la
convention de Ramsar, indépendamment du fait qu’aucun dommage n’a été démontré par la suite.
La Cour aurait dû conclure que, s’agissant d’une zone humide protégée sous le régime de la
convention de Ramsar, il y avait lieu d’appliquer un seuil moins élevé, que le Nicaragua n’avait pas
démontré s’être préoccupé un tant soit peu de la question des dommages transfrontières et que la
menace visant la zone humide costa-ricienne justifiait à elle seule qu’il procède à une évaluation de
l’impact sur l’environnement en vue d’examiner le risque que présentait son programme de
dragage.


        33. La question de savoir si le Nicaragua était tenu d’effectuer pareille évaluation présente
un aspect temporel important. Le programme de dragage envisagé en 2006 avait pour objet
d’améliorer la navigation sur le fleuve San Juan en accroissant la profondeur et la largeur du
chenal28. MM. van Rhee (paragraphe 28 ci-dessus) et Thorne (paragraphe 29 ci-dessus) ont tous
deux confirmé que le Nicaragua avait par la suite réduit l’échelle du projet initial de 2006, limitant
ainsi le risque d’endommagement des zones humides. Quoi qu’il en soit, pour évaluer le risque en
vue de déterminer si le Nicaragua était tenu de procéder à une évaluation de l’impact
environnemental, c’est bien le programme de dragage tel qu’il a été conçu en 2006 qui devait être
pris en considération, sans égard à la question de savoir si les éléments ayant trait à sa mise en
œuvre en 2015 ont démontré que le programme envisagé en 2006 n’était pas de nature à poser un
risque de dommage transfrontière important. Les déclarations de M. Thorne présentent sur ce point
un grand intérêt. Dans son premier rapport, intégré au mémoire du Costa Rica, il dresse un
inventaire exhaustif des éventuelles répercussions environnementales des opérations de dragage
programmées en 2006. Dans son exposé écrit de 2015, toutefois, il se montre moins sévère à ce
chapitre, du fait que l’échelle des activités a été réduite par rapport à ce qui avait été initialement
prévu (paragraphe 29 ci-dessus). Le rapport Ramsar de 2011 a néanmoins confirmé que le projet
initial de 2006 comportait un risque de dommage transfrontière. De plus, il ressort clairement des
propos de M. Sheate que, dès lors qu’une zone humide protégée sous le régime de la convention de
Ramsar est menacée, l’existence de l’obligation de procéder à une évaluation de l’impact
environnemental ne fait aucun doute. En concluant que, au vu des rapports et exposés des experts
que les deux Parties ont fait entendre, «le programme de dragage envisagé en 2006 n’était pas de
nature à créer un risque de dommage transfrontière important … à l’égard … de la zone humide du
Costa Rica» (arrêt, paragraphe 105), la Cour omet que les documents et rapports soumis par le
Nicaragua étaient muets sur cette question, que de vives préoccupations avaient été formulées dans
le rapport Ramsar de 2011 quant au risque pesant sur l’environnement et que les dépositions des
experts ont démontré selon le critère de l’hypothèse la plus vraisemblable, voire au-delà de tout
doute raisonnable, l’existence en 2006 d’un risque pour la zone humide du Costa Rica. Par

       28
          Voir Etude de l’impact sur l’environnement du «projet visant à l’amélioration de la navigabilité du fleuve
San Juan», septembre 2006 (CMN, vol. II, annexe 7), par. 2.1.3.

                                                - 14 -

ailleurs, cette conclusion ne tient pas compte du fait que le Nicaragua a empêché ce dernier de
mesurer le débit du fleuve afin d’établir l’impact du dragage sur ses zones humides, tout en
négligeant de prendre lui-même de telles mesures ou en refusant d’en donner communication.
Comme l’a dit la Cour en l’affaire du Détroit de Corfou, pareille attitude de la part du Nicaragua a
une incidence sur la charge de la preuve :

             «[L]e contrôle territorial exclusif exercé par l’Etat dans les limites de ses
      frontières n’est pas sans influence sur le choix des modes de preuve … Du fait de ce
      contrôle exclusif, l’Etat victime d’une violation du droit international se trouve
      souvent dans l’impossibilité de faire la preuve directe des faits d’où découlerait la
      responsabilité. Il doit lui être permis de recourir plus largement aux présomptions de
      fait, aux indices ou preuves circonstancielles (circumstantial evidence).» (Détroit de
      Corfou (Royaume-Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 18.)


       34. La démarche adoptée par la Cour pour la recherche des faits est difficile à soutenir. Pis
encore, sa décision est incompatible tant avec le raisonnement qu’elle a suivi en l’affaire relative à
la Construction d’une route, s’agissant de l’obligation d’évaluer l’impact sur l’environnement,
qu’avec les règles qu’elle a établies en la matière et qui sont rappelées au paragraphe 19 ci-dessus.
Premièrement, elle n’a pas examiné la situation factuelle des zones humides du Costa Rica comme
elle l’a fait en ce qui concerne la route qui longe le fleuve San Juan (arrêt, paragraphe 155).
Deuxièmement, rien n’indique que le Nicaragua a procédé à une «évaluation objective de
l’ensemble des circonstances» (arrêt, paragraphe 153). Au contraire, la Cour dit elle-même que
l’étude qu’il a effectuée était limitée à «son propre environnement» (arrêt, paragraphe 105), ce qui
va à l’encontre de la règle énoncée par la Commission du droit international, selon laquelle
l’évaluation doit s’étendre aux effets que l’activité pourrait avoir «sur l’environnement d’autres
Etats» (voir paragraphe 18 ci-dessus). Dans ces conditions, il était impossible de conclure que le
Nicaragua s’est acquitté de la charge qui lui incombait de prouver qu’il avait dûment procédé à
l’évaluation préalable de l’impact de son programme de dragage sur les zones humides du
Costa Rica. Troisièmement, la conclusion de la Cour ne tient pas compte des spécificités
environnementales du cours inférieur du fleuve San Juan. Ainsi, elle ne mentionne pas que la zone
humide costa-ricienne en question, la Humedal Caribe Noreste, tout comme celle du Nicaragua, le
Refugio de Vida Silvestre Río San Juan, dont il est question en l’affaire relative à la Construction
d’une route, est protégée sous le régime de la convention de Ramsar, ce qui «témoigne de la
fragilité particulière de l’environnement concerné, [et] augment[e] le risque de préjudice
important» (arrêt, paragraphe 155). Quatrièmement, la Cour passe outre à l’exigence qu’elle a
elle-même fixée et selon laquelle l’Etat doit agir avec toute la diligence requise en vérifiant s’il
existe un risque de dommage transfrontière important avant d’entreprendre une activité pouvant
avoir un impact préjudiciable sur l’environnement d’un autre Etat (arrêt, paragraphe 153). L’étude
de l’impact sur l’environnement effectuée par le Nicaragua, qui ne tenait aucun compte des
dommages transfrontières, n’était manifestement pas conforme à cette obligation de diligence.
Cinquièmement, pour conclure qu’il n’existait, lorsque le projet a été conçu en 2006, aucun risque
de dommage transfrontière important, la Cour paraît s’être fondée sur les éléments fournis par les
experts à propos de l’impact du dragage en 2015, comme en témoigne le fait qu’elle a abordé la
question de l’impact en recherchant si, en 2015, le programme avait causé des dommages
transfrontières importants, sans s’intéresser à l’existence, en 2006, d’un risque à cet égard, ce qui
constitue un seuil moins élevé. Cette conclusion diffère fondamentalement de celle qu’elle a
énoncée en l’affaire relative à la Construction d’une route, où elle a pris grand soin d’établir une
distinction entre le risque de dommage transfrontière existant au moment où la route n’était encore
qu’un projet et la réalisation éventuelle de ces dommages en 2015. Si elle est parvenue à sa
conclusion de quelque autre manière, elle se garde bien d’en faire état au paragraphe 105.

                                                - 15 -


       35. Les éléments de preuve examinés montrent que le projet de dragage, tel qu’il a été conçu
en 2006, comportait un risque d’effets transfrontières importants sur les zones humides du
Costa Rica. S’il n’était pas aussi évident ni aussi important que celui posé par le projet routier en
cause dans l’affaire relative à la Construction d’une route, ce risque n’en existait pas moins et le
Nicaragua n’en était pas moins tenu de procéder à une évaluation de l’impact sur l’environnement
pour examiner quelle serait l’incidence de ses opérations de dragage non seulement sur son propre
territoire, mais également sur celui du Costa Rica. En omettant de le faire, il a manqué à
l’obligation lui incombant au titre du droit international général.


IX. La convention de Ramsar

        36. Dans chacune des affaires relatives à Certaines activités et à la Construction d’une route,
il est question de protection de l’environnement de zones humides. Principal traité multilatéral en
la matière, la convention de Ramsar est également le premier texte concernant la conservation qui
soit exclusivement consacré à l’habitat. Les Parties en ont toutes deux souligné l’importance,
chacune accusant l’autre d’en avoir violé les dispositions en manquant à ses obligations de
notification et de consultation quant aux risques d’impact environnemental. On aurait donc pu
s’attendre à ce que la Cour examine plus attentivement l’importance de ce texte dans l’une et
l’autre affaires.


       37. Deux zones humides avoisinant le territoire litigieux et le cours inférieur du fleuve
San Juan sont inscrites sur la liste des zones humides d’importance internationale établie par le
Secrétariat de la convention de Ramsar : la Humedal Caribe Noreste, qui appartient au Costa Rica,
et le Refugio de Vida Silvestre Río San Juan, relevant du Nicaragua. Bénéficient d’une telle
inscription les sites présentant une importance internationale du point de vue écologique,
botanique, zoologique, limnologique ou hydrologique. Les deux zones humides en question se
caractérisent par des estuaires, lagunes et marécages abritant des oiseaux migrateurs, des
salamandres et diverses espèces aquatiques.


      38. Les dispositions de la convention de Ramsar relatives à la notification et à la consultation
qui ont été invoquées par l’une et l’autre Parties sont le paragraphe 1 de l’article 3 et le
paragraphe 1 de l’article 5 :

                                              «Article 3

      1. Les Parties contractantes élaborent et appliquent leurs plans d’aménagement de
         façon à favoriser la conservation des zones humides inscrites sur la Liste et, autant
         que possible, l’utilisation rationnelle des zones humides de leur territoire.

                                              Article 5

             Les Parties contractantes se consultent sur l’exécution des obligations découlant
      de la convention, particulièrement dans le cas d’une zone humide s’étendant sur les
      territoires de plus d’une Partie contractante ou lorsqu’un bassin hydrographique est
      partagé entre plusieurs Parties contractantes. Elles s’efforcent en même temps de
      coordonner et de soutenir leurs politiques et réglementations présentes et futures
      relatives à la conservation des zones humides, de leur flore et de leur faune.»

                                                      - 16 -


       39. En l’affaire relative à Certaines activités, le Costa Rica reprochait au Nicaragua d’avoir
manqué aux obligations lui incombant au titre du paragraphe 1 de l’article 5 de la convention en
refusant de lui fournir des renseignements concernant son programme de dragage ou de lui
communiquer les résultats de son étude de l’impact sur l’environnement, lesquels lui auraient
permis d’évaluer l’incidence du projet sur son territoire (MCR, vol. I, par. 5.17). Contestant cette
allégation, le Nicaragua a répondu que l’obligation d’informer et de consulter l’Etat voisin et celle
de lui transmettre les résultats d’une évaluation de l’impact sur l’environnement ne s’appliquaient,
au regard du droit international général, qu’en cas de risque de dommage transfrontière important,
sans toutefois aborder l’obligation de consultation prévue au paragraphe 1 de l’article 5 de la
convention, obligation qui, elle, n’est pas subordonnée à l’existence d’un risque de dommage
transfrontière important. Il a toutefois adopté une position différente en l’affaire relative à la
Construction d’une route, affirmant que «[r]ien dans cet article [article 5, paragraphe 1] n’exige
que les activités litigieuses causent ou risquent de causer un dommage important à l’autre partie»
(RN, vol. I, par. 6.114).


       40. Le paragraphe 1 de l’article 5 impose aux Etats de se consulter sur l’exécution des
«obligations découlant de la convention, particulièrement dans le cas d’une zone humide s’étendant
sur les territoires de plus d’une Partie contractante ou lorsqu’un bassin hydrographique est partagé
entre plusieurs Parties contractantes». En l’espèce, les zones humides en cause faisant partie d’un
réseau hydrographique partagé entre eux, les deux Etats sont soumis à l’obligation de se consulter
sur toute question concernant celui-ci.


        41. Le paragraphe 1 de l’article 5 doit s’interpréter à la lumière du paragraphe 1 de
l’article 3, aux termes duquel «[l]es parties contractantes élaborent et appliquent leurs plans
d’aménagement de façon à favoriser la conservation des zones humides inscrites sur la Liste et,
autant que possible, l’utilisation rationnelle des zones humides de leur territoire». Si l’obligation
relative à «l’utilisation rationnelle des zones humides de leur territoire» était limitée au territoire
nicaraguayen et n’emportait donc aucun devoir de consultation spécifique, on ne saurait en dire
autant de la première partie du paragraphe 1 de l’article 3, qui concerne les zones humides inscrites
sur la liste. Selon l’ouvrage Lyster’s International Wildlife Law, «pareils sites appellent une
certaine forme de responsabilité collective» [traduction du Greffe]29. Leur désignation en tant que
zones d’importance internationale signifie qu’il s’agit de «ressources d’intérêt commun pour la
communauté internationale dans son ensemble» [traduction du Greffe]30. L’obligation d’élaborer
et d’appliquer les plans d’aménagement de façon à favoriser la conservation des zones humides
s’applique, de manière générale, à toutes les zones humides inscrites sur la liste et est donc d’effet
extraterritorial. «Quoique de nature et de portée incertaines, la responsabilité de l’Etat à l’égard
des zones désignées par un autre Etat emporte à tout le moins l’obligation de s’abstenir de leur
causer des dommages importants.» [Traduction du Greffe.]31


       42. Il convient donc de considérer que le paragraphe 1 de l’article 3 impose l’obligation
d’entreprendre l’élaboration de plans d’aménagement «de façon à favoriser la conservation des
zones humides inscrites sur la Liste», ce qui vaut sans aucun doute pour les zones humides du
Costa Rica et du Nicaragua faisant partie du même bassin hydrographique. En conséquence, l’on
serait fondé à faire valoir que, lorsqu’il a, en 2006, conçu son programme de dragage et réalisé une
étude de l’impact sur l’environnement, le Nicaragua était tenu d’«élaborer et d’appliquer» celle-ci
de manière à favoriser la conservation non seulement de sa propre zone humide, le Refugio de Vida

       29
          M. Bowman, P. Davies et C. Redgwell, Lyster’s International Wildlife Law, Cambridge, Cambridge University
       e
Press, 2 éd., 2010, p. 420.
       30
            Ibid.
       31
            Ibid., p. 424.

                                                - 17 -

Silvestre Río San Juan, mais également de celle du Costa Rica, la Humedal Caribe Noreste. Le
paragraphe 1 de l’article 3 donne ainsi corps à l’obligation procédurale qu’impose le droit
international général d’évaluer l’impact sur l’environnement, en lui adjoignant une obligation de
fond, celle de favoriser la conservation des zones humides. S’il ne précise pas les circonstances
dans lesquelles ces plans d’aménagement doivent être établis et ne fixe aucun seuil distinct, il
dispose toutefois clairement que les plans doivent être élaborés et appliqués de manière à favoriser
la conservation des zones humides.


       43. Le Nicaragua ne nie pas qu’il existe un lien entre l’obligation d’évaluer l’impact sur
l’environnement et le paragraphe 1 de l’article 3. Dans le mémoire qu’il a déposé en l’affaire
relative à la Construction d’une route, où il reprochait au Costa Rica de ne pas s’y être conformé, il
soulignait que cette disposition trouvait à s’appliquer indépendamment du fait que la zone humide
touchée se trouvait ou non en territoire costa-ricien, arguant de ce que la conservation des zones
humides «repos[ait] sur une planification appropriée, à laquelle le Costa Rica n’a[vait] pas procédé
relativement à son projet routier» (mémoire du Nicaragua (MN), vol. I, par. 5.74-5.75). Il
admettait que l’obligation découlant du paragraphe 1 de l’article 3 s’appliquait aussi bien aux zones
humides se trouvant sur son propre territoire qu’à celles situées au Costa Rica (MN, vol. I,
par. 5.74) et reconnaissait le rapport unissant le paragraphe 1 de l’article 3 à l’obligation d’évaluer
l’impact sur l’environnement (RN, vol. I, par. 6.112-6.115). Ainsi qu’il a été montré au
paragraphe 39 ci-dessus, il a en outre admis que l’application du paragraphe 1 de l’article 5 n’était
pas subordonnée à la preuve d’un dommage transfrontière important (RN, vol. I, par. 6.114).


       44. Interprétée à la lumière du paragraphe 1 de l’article 3, cette disposition obligeait le
Nicaragua à consulter le Costa Rica sur le moyen de favoriser la conservation non seulement de sa
propre zone humide, mais également de celle située sur le territoire de ce dernier, dans le cadre des
activités qu’il projetait et qui étaient susceptibles de répercussions sur ces zones, notamment par la
réalisation d’une évaluation de l’impact sur l’environnement. Pour être effective, la consultation au
titre du paragraphe 1 de l’article 3 supposait à tout le moins, de la part du Nicaragua, la remise au
Costa Rica d’une version provisoire de son étude de l’impact environnemental de 2006, de sorte à
obtenir ses observations avant d’achever la conception du projet. Le Nicaragua reconnaît n’en
avoir rien fait, mais affirme que les informations étaient publiquement accessibles, du moins sous
forme sommaire, auprès des média nicaraguayens. Or cela ne saurait constituer une consultation
suffisante. Il appert en conséquence que le Nicaragua a manqué aux obligations que lui imposait le
paragraphe 1 de l’article 5 de la convention de Ramsar en omettant de consulter le Costa Rica sur
l’exécution de l’obligation prévue au paragraphe 1 de l’article 3.


       45. Cette dernière partie de l’exposé de mon opinion est consacrée au manquement du
Nicaragua à l’obligation de réaliser une évaluation satisfaisante de l’impact sur l’environnement et
de consulter le Costa Rica concernant son programme de dragage, comme l’exigeait la convention
de Ramsar. Il doit toutefois être précisé que le Costa Rica a lui aussi manqué à ses obligations au
regard de la convention en ne réalisant pas pareille évaluation relativement à la construction de sa
route le long du fleuve San Juan, laquelle traverse la zone humide du Nicaragua, contrevenant ainsi
au paragraphe 1 de l’article 3. En effet, en s’abstenant de procéder à cette évaluation, il a manqué à
son devoir de prendre des mesures en vue de favoriser la conservation des zones humides inscrites
sur la liste. Le Costa Rica a également enfreint le paragraphe 1 de l’article 5 de la convention de
Ramsar en omettant de consulter le Nicaragua à propos des activités qu’il envisageait

                                               - 18 -

d’entreprendre dans le cadre de la construction de la route. Le paragraphe 172 du présent arrêt
semble, à tort, poser en principe que l’obligation de consultation découlant du paragraphe 1 de
l’article 5 de la convention de Ramsar est subordonnée à la preuve d’un dommage transfrontière
important. Or, ainsi qu’il a été démontré au paragraphe 39 ci-dessus, le paragraphe 1 de l’article 5
ne comporte aucune exigence de la sorte.

                                                                             (Signé) John DUGARD.

                                              ___________

